 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
11   CAROLINA DIAZ,                                      Case No.: 2:17-cv-02246-JCM-VCF
12          Plaintiff(s),                                               Order
13   v.
14   G. DAVID RICHARDSON, et al.,
15          Defendant(s).
16         An early neutral evaluation is currently set for June 17, 2019. See Docket No. 33. An
17 evaluating magistrate judge may sua sponte exempt a case from the early neutral evaluation
18 process. Local Rule 16-6(c). Having reviewed the parties’ settlement statements and in light of
19 their competing representations regarding their respective settlement positions, holding an early
20 neutral evaluation in this case would be futile. Accordingly, the early neutral evaluation is
21 VACATED and this case returns to the normal litigation track.
22         IT IS SO ORDERED.
23         Dated: June 10, 2019
24                                                             ______________________________
                                                               Nancy J. Koppe
25                                                             United States Magistrate Judge
26
27
28

                                                   1
